 CENTRAL FLORIDA BROADCASTING COMPANY473conclude that the Intervenor has a sufficient interest to be permittedto intervene in this proceeding, and to be placed on the ballot .5[Text of Direction of Election omitted from publication in thisvolume.]SCf. International Harvester Company, Tractor Works,89 NLRB 212.CENTRAL FLORIDABROADCASTING COMPANYandCONGRESS OF INDUS-TRIAL ORGANIZATIONS,PETITIONER.Case No. 10-RC-1107.May15, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Morgan C. Stanford, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'INo motion to dismiss the petition was made and no other motions made at the hearingwere referred to the BoaidHowever,on January 22, 1951,after the hearing, theEmployer filed a motion with the Board requesting a rehearing,and asking that thisproceeding be stayed for 30 days to allow it to file a brief, and that oral argument be heldbefore the BoardThe Employer principally urges in support of its motion that itsinterest has been materially prejudiced because the hearing officer,at the outset of thesecond day of the hearing,improperly excluded Will O. Murrell,"the principal witnessand representative,"of the Employer.The request for oral argument and a stayof the proceedings is hereby denied,as we find that the transcript of the hearing andthe Employer'smotion papers adequately present the issues.Mr. Murrell,an attorney,is one of the owners of Station WORZ,the Employer's soleradio stationHe is also its secretary-treasurer.On the first day of the hearing, heldsome 6 days before the second or adjournment date of the hearing, he and Theo Hamilton,also an attorney,entered appearances on behalf of the Employer.Murrell participatedon that day,both as a witness and otherwise,in the hearingThe hearing officer excludedMurrell,however,from the second day of hearing because of a scuffle which had occurredin the hearing room just before the hearing opened,wherein Murrell had attempted towrest from the possession of the Petitioner's representative a box of post cards directedto Station WORZ from listeners to its programs,which Murrell asserted were improperlyin such representative's possession.Twelve of these cards were later offered in evidenceby the Petitioner.We find that the hearing officer did not abuse his discretion in thusexcludingMurrell from the hearingWe further approve the hearing officer's rulingrefusing the Employer's request for an order directing the Petitioner's representativeto return the cards to the Employer,for the reasonthat thehearing officer was withoutauthority to make such an order.Although some of these cards were thereafter admittedin evidence,the Employer as not in any manner prejudiced thereby,because the Boardhas found it unnecessary to consider any of these cards in determining whether or not toassert jurisdiction over the Employer.We further find no merit in the Employer's contention that by Murrell's exclusion theEmployer was deprived of opportunity for producing further testimony on material issues.The only issues raised relate to the assertion of jurisdiction over the Employer and theexclusion of certain persons, alleged to be supervisors,from the unit.As to the firstof these, Murrell's testimony on the first day of hearing,apart from and without consider-ing the post cards submitted by the Petitioner,affords ample basis as hereinafter found,to justify the Board's assertion of jurisdiction.As to the second of these issues,Murrell,in testimony on the first day of hearing, stated the Employer'sposition as to whichemployees it contended were supervisors,and said specifically that he was not the onlyofficer of the Company familiar with these matters.Despite this assertion by Murrell,Hamilton,an expeilenced counsel who was not excluded from the hearing,elected notto remain but also withdrew at the time of Murrell's exclusionIn view of all the foregoing,the Employer'smotion is denied.94 NLRB No. 79. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the Act,the Board hasdelegated its powers in connection with this case to a three-memberpanel[Chairman Herzog and Members Houston and Reynolds].Upon the entire record in this case,the Board finds :1.The Employer operates Station WORZ,an NBC affiliate, at Or-lando, Florida, under a Federal Communications Commission license.The station operates from 5 a. m. each day to 1 a. m. the following day.In a 6-day week,an average of 433/4hours is spent broadcasting NBCprograms which originate outside the State of Florida.Twenty-fivepercent of the station's total revenue during the same period wasreceived from advertisers obtained by Weede and Company of NewYork City.Eight percent of the station's gross revenue is annuallypaid to ASCAP in Atlanta,Georgia, as royalties.We find, contraryto the contention of the Employer, that it is engaged in interstate com-merce within the meaning of the Act and that it will effectuate thepurposes of the Act to assert jurisdiction 22.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and(7) of the Act.4.The appropriate unit :The Petitioner seeks to represent a unit of announcer-technicians,announcers,continuity writers, operators and/or engineers,excludingall other employees and supervisors as defined in the Act. In thePetitioner's view the unit description comprises eight employees classi-fied by the Employer as follows : One continuity writer, two an-nouncers, one combination announcer-operator,three full-time op-erators, and one part-time or occasional operator.The Employerwould also include an additional announcer,Walter Sickles.ThePetitioner contends that Sickles,although he does some announcing,is in fact program director and should be excluded as a supervisor.The Employer also contends that two of the three full-time operators,Stonitsch and Newell,are supervisors,which the Petitioner denies.The Intervenor,International Brotherhood of ElectricWorkers, AFL,agrees with the Petitioner both as to the appropriateness of the unitand the questions of supervisory status.The announcers are stationed at the studio and the operators at thetransmitter which is 4 miles away.The combination announcer-operator spends 10 to 20 percent of his time at the studio announcing.The rest of the time he is stationed at the transmitter where he spendsmost of his time in operator's duties, although he also makes someannouncements directly at the transmitter.Some of the operators2TVBSR, Inc,91 NLRB 630. CENTRAL FLORIDA BROADCASTING COMPANY475do some maintenance work at the studio but they do not operate thestudio control board.As a result every announcer must be able to,and does, operate the control board.All the announcers also maketape recordings, patch out from station to transmitter, and bringin remotes.At least two of the three operators also make weatherannouncements and one also makes spot announcements, station breakannouncements, and occasionally announces and plays records at thetransmitter.It is evident that there is an interrelation of duties and a communityof interest between the operators and the announcers which does notexist in larger stations where their work is more sharply differentiated.Accordingly, we find they may appropriately be represented in asingle unit.3The continuity writer, Kuhnert, whom the Petitionerwishes to include in the unit, when first employed worked as an an-nouncer.Since he has been assigned to continuity work he has con-tinued to spend some time announcing and performing the same as-sociated technical duties as the other announcers.The Employercontends he spends no more than an hour a day in these duties but arecent weekly announcer's schedule, introduced in evidence, showsseveral hours a day.Kuhnert himself estimates that he has averaged25 percent of his time in announcing since his assignment to continuitywriting.During the same period he has also handled a number ofbroadcasts from points outside the studio doing not only the broad-casting but all the technical work required for such remote broadcast-ing.Because of their employment at work in the program depart-ment, we have previously included continuity writers in announcerunits,4 and as it appears that Kuhnert, like the announcers, has acommunity of interest with the operators we shall include him inthe unit.Nils Sahlberg is a relief operator.He takes the place of any op-erator on vacation and is called in in emergencies.However, as healso works at least 3 hours every Sunday, while one of the full-timeoperators attends church, we find Sahlberg is a regular part-timerather than a casual employee. In accordance with our usual policyas to regular part-time employees we shall include Sahlberg in theunit.SupervisorsThe Employer would include in the unit Eugene Hill, the generaland commercial manager of the station, who is in charge of all em-ployees.He has the authority to, and does, hire, discipline, anddischarge, but only with the approval of the directors.We find thatMr. Hill is a supervisor and shall exclude him from the unit.'Associated Electronic Enterprises, Inc,80 NLRB 295.Western Gateway BroadcastingCorporattion,77 NLRB 49.4Ridson,Inc., Radio Station WDSM,91 NLRB No 59. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDUntil a short time before the hearing, the program department,in which all the announcers and the continuity writer work, washeaded by a program director.The Employer asserts that the pro-gram director never supervised the announcers and continuity writer,being in charge of the program rather than the personnel, who were,and are, supervised by the general manager.The program directordid, however, instruct announcers in addition to his main responsibili-ties of assembling programs and advising management on the qualityof programs.He also spent about 10 percent of his time inannouncing.The Employer testified that at present there is no program director,but it plans to hire one soon.The Petitioner contends that WalterSickles, a recently hired employee, is in fact program director.Anannouncer and the continuity writer both testified that Hill hadinformed them that Sickles was to assume all the duties of the formerprogram director.Shortly afterwards, the announcers received amemorandum from Sickles, which they each initialed, setting out aproposed weekly schedule for announcers including Sickles himself.It is unnecessary to resolve this conflict in the evidence.Neitherthe authority attributed to the former program director nor thatattributed to Sickles, either by the Employer or by the Petitioner,is sufficient to establish that the program director was, or that Sicklesis,a supervisor.Accordingly, we shall include Sickles in the unit.The three operators and the combination announcer-operator, allof whom are licensed by the Federal Communications Commission asradio telephone operators, constitute the engineering department.Until 2 years ago this department was in charge of a chief engineer.Since the departure of the chief engineer, one operator, Stonitsch, hasbeen responsible for the maintenance and functioning of the transmit-ter and another operator, Newell, has been responsible for the main-tenance of the technical equipment at the studio.Neither Stonitschnor Newell is classified by the Employer as chief engineer or chiefoperator although the Employer asserts that both are supervisors withthe right to recommend hiring or discharge.Newell works full shiftsat the transmitter during which time he does not direct the work ofany employee.Stonitsch, who has been the longest in the employ ofWORZ, does direct the work of the other operators at the transmitter,including Newell.Stonitsch testified that his directions were couchedas requests not orders.If Newell needs any help in his maintenancework at the studio he may ask any of the others, including Stonitsch,to help him and may direct their work while at the studio.The Employer asserted that it was "understood" that Stonitschcould recommend hiring or firing, but could not say that he or anyoneelse in authority had even told Stonitsch so.The only example given PACIFIC COAST ASSOCIATION OF PULP AND PAPER MFRS. 477of the exercise of the asserted authority was that Stonitsch had recom-mended the dismissal of the chief engineer, who was his acknowledgedsupervisor.Stonitsch denied that he was a supervisor or, that he hadeven been told he was.He also testified that he had never hired ordischarged anyone or recommended this or any other personnel action.Newell testified similarly except that he stated that he once had beenasked if he could find anyone to act as relief operator when one wasneeded immediately.He then suggested Nils Sahlberg to Mr. Hillwho hired him.We find that Stonitsch and Newell do not have theauthority to initiate recommendations for personnel action and thattheir direction of others is merely the routine direction commonlyexercised by experienced employees.Accordingly, we find they arenot supervisors and shall include them in the unit.5We find that all operators, combination announcer-operators, an-nouncers,e and continuity writers at the Employer's Radio StationWORZ, at Orlando, Florida, excluding all other employees and su-pervisors at defined in the Act, constitute a unit appropriate for pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.[Text of Direction of Election omitted from publication in thisvolume.]cGreater Erie Broadcasting Company,92 NLRB No. 61.Included as announcers are Sam & Marcia Roen, whom the Petitioner and the Inter-venor would exclude.Mr. and Mrs.Roen are employed in the program department.Their main duties are preparing and putting on a program called "The Roens at Home"which is sometimes broadcast from their own home, sometimes from the studio.On thisshow the Roens do the announcing as well as the performing.The Roens also assist inpreparingmaterial for other programs.Theirwork appears to be that frequentlydesignated in the industry as that of a special program announcer.Although they arenot hourly paid as are the other announcers,itdoes not appear that their workinginterests are sufficiently differentiated from those of the other announcers to justifyexcluding them from the unit.PACIFICCOASTASSOCIATION OF PULP AND PAPER MANUFACTURERSandAMALGAMATED LITHOGRAPHERS OF AMERICA,CIO5 PETITIONER.CaseNo. 36-RC-138.May 15, 1951Decision and Direction of ElectionUpon a petition and amended petitions duly filed under Section 9(c) of the National Labor Relations Act, a hearing was held beforeMilton Boyd, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case, the Board finds :94 NLRB No. 32.